Citation Nr: 1808412	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  17-62 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable rating for hemorrhoids.

2. Entitlement to a compensable rating for residuals of a right hand fifth metacarpal fracture (right hand disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1960 to March 1962 and from April 1962 to March 1976.  He served in the Republic of Vietnam and received the Combat Infantryman Badge, a Purple Heart Medal, and a Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2017, during the pendency of the present appeal, the RO increased from zero to 10 percent the rating for the Veteran's right knee disability, effective September 20, 2013.  The Veteran specifically requested a 10 percent rating for his right knee disability in his November 2013 notice of disagreement (NOD); as a 10 percent rating was granted by the RO, the issue is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran has a separate pending appeal stream stemming from a September 2015 rating decision.  The Veteran filed a timely NOD but a statement of the case (SOC) has not been issued.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  As the RO has acknowledged receipt of the NOD and additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.  However, the Board refers this issue to the RO for continued development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increased rating for a right hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's hemorrhoid disability manifested in persistent bleeding and with secondary anemia.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for hemorrhoids have been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code (DC) 7336 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Regulations - Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Increased Rating Claim for Hemorrhoids - Analysis

The Veteran is currently in receipt of a noncompensable rating for hemorrhoids under 38 C.F.R. § 4.114, DC 7336, and he contends that a higher rating is warranted.

The current noncompensable rating has been in effect since March 1976, and is therefore protected under the law preserving disability ratings in effect for more than 20 years.  38 C.F.R. § 3.951(b).

Under DC 7336, a noncompensable rating is warranted when there is mild or moderate symptomatology.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

Turning to the evidence, a March 2012 VA colonoscopy report indicated that the Veteran had small "non-bleeding external and internal hemorrhoids."

The Veteran was afforded a VA examination in September 2013.  The Veteran reported that the hemorrhoids were so bad that he had them "tied off" a few years ago.  He reported still having pain and spotting of blood on toilet paper, and used Preparation H as needed.  The VA examiner stated that the Veteran had mild or moderate external hemorrhoids with occasional pain and mild bleeding (spotting on paper).  On examination, the VA examiner stated that the Veteran had a small inflamed external hemorrhoid with no bleeding.

In the November 2013 NOD, the Veteran stated that his hemorrhoids were external, painful, and bleeding.  An April 2014 VA treatment note indicated that the Veteran had a history of anemia.

The Veteran was afforded an additional VA examination in May 2014.  He reported that he had had hemorrhoid surgery approximately 10 years ago, but continued to have intermittent bleeding and rectal pain.  On examination, the VA examiner noted that the Veteran had a small, approximately 0.5 cm thrombosed external hemorrhoid with bloody smear when the Veteran wiped his rectum.

A June 2017 VA treatment note indicated that the Veteran had a past medical history of iron deficiency anemia.

In the November 2017 VA Form 9, the Veteran stated that every time he had a bowel movement, he had to put the hemorrhoids back inside his body.  He reported that he was constantly bleeding from the hemorrhoids.  

Based on a review of the evidence, both lay and medical, the Board finds that a rating of 20 percent is warranted for the Veteran's hemorrhoids for the entire period on appeal.  The evidence has consistently reflected that the Veteran had frequently recurring external hemorrhoids, and the May 2014 examination indicated that the hemorrhoid was thrombosed.  In addition, the Veteran has consistently and competently reported persistent bleeding, as evidenced by the blood present when he wiped his rectum.  The Board also notes that the history of anemia noted in the Veteran's VA treatment notes.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hemorrhoid symptoms are best characterized by the criteria for a 20 percent rating under DC 7336.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports a disability rating of 20 percent for hemorrhoids, for the entire rating period on appeal.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a (2017).

Finally, neither the Veteran nor his representative has raised any other issues pertaining to the hemorrhoid claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

For the entire period on appeal, a rating of 20 percent, but no higher, for hemorrhoids is granted, subject to the laws and regulations governing payment of monetary benefits.

	
REMAND

Remand is necessary to provide the Veteran with an updated VA examination to assess the current severity of his service-connected right hand disability.

On his November 2017 VA Form-9, the Veteran essentially challenged the adequacy of the most recent VA examination for his right hand disability conducted in May 2014.  

The Veteran's right hand disability is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5320, applicable to limitation of motion of the ring or little finger.  DC 5230 only provides for a noncompensable rating for any limitation of motion.  However, the Veteran has described symptoms that were not addressed in the VA examination.  In his November 2013 NOD, he reported experiencing right hand swelling, pain upon movement, and lack of strength.  He also asserted that he had arthritis in the right hand.  In May 2015, the Veteran stated that x-rays would show the presence of arthritis in his right hand.  On his November 2017 VA Form 9, he stated that his entire right hand is weak, his fingers are painful to move, and he could not make a fist or hold items in the right hand without experiencing pain.  He stated that the VA examination in May 2014 was inadequate, as it did not include evaluation of his pain and/or strength testing.  The Board also notes that despite the Veteran's statement that he currently has arthritis in his right hand, the September 2013 and May 2014 VA examination reports both indicated that no imaging studies of the hands were performed and none are found in the claims file.  

On remand, an updated VA examination should be provided to the Veteran to ascertain the current severity of all associated manifestations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records dated since September 2017.

2. Then, schedule the Veteran for a VA examination to determine the current severity of any residuals of a right fifth metacarpal fracture.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.



After a review of the record and examination of the Veteran, the examiner shall:

a)  Indicate all residuals of the Veteran's fifth metacarpal joint fracture, orthopedic and neurologic.  

Specifically, state whether the following are present and if so, whether it is considered a residual of the previous fracture:  (i) decreased grip strength; (ii)  arthritis in the right hand; and (iii) any disability in the adjacent fingers.

b)  Test the range-of-motion in active motion, passive motion, weight-bearing, and nonweight-bearing, and specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.  

A complete rationale should be provided for any proffered opinions.

3. Then, readjudicate the increased rating claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


